111 First Street
Bay City, MI 48708

                                      UNITED STATES BANKRUPTCY COURT
                                            Eastern District of Michigan

                                                                                               Case No.: 20−20034−dob
In Re: (NAME OF DEBTOR(S))

   Inspired Concepts, LLC

   __________________________/

                   NOTICE OF ORDER ESTABLISHING DEADLINES AND PROCEDURES



NOTICE IS HEREBY GIVEN that on 03/02/2020 an Order Establishing Deadlines and Procedures was entered in
the above entitled case. Therefore, the following deadlines and hearing dates are in effect:



1. Deadline to file claims is 5/14/20 except for governmental units the deadline to file claims is 180 days from the
date the petition was filed.

2. Deadline for debtor to file motions is 03/12/2020 . This is also the deadline to file all unfiled overdue tax returns.

3. Deadline for parties to request the debtor to include information in the disclosure statement is 04/11/2020 .

4. Deadline for debtor to file combined plan and disclosure statement is 05/11/2020 .
5. Deadline to return ballots on plan, file objections to final approval of disclosure statement and objections to
confirmation of plan is . Ballot form should be returned to debtor's attorney.

6. Hearing on objections to disclosure statement and confirmation of plan is set for at AM in .
7. Deadline for all professionals to file final fee applications is .

8. Deadline to file objections to the Order Establishing Deadlines and Procedures is 03/23/2020 .

9. Deadline for taxing authorities to file a motion to allow an administrative expense is .

10. Deadline to file a motion to extend the deadline to file a plan is 04/11/2020 .

11. Deadline to file a motion to extend the time to file a motion to assume or reject a lease under 11 U.S.C.§ 365(d) is
.

Counsel for the debtor and parties may obtain a copy of the "Requirements for a Combined Plan and Disclosure
Statement" from the Court's website at www.mieb.uscourts.gov.



Dated: 3/2/20

                                                                Katherine B. Gullo , Clerk of Court
                                                                UNITED STATES BANKRUPTCY COURT




       20-20034-dob          Doc 65       Filed 03/04/20         Entered 03/05/20 00:51:57           Page 1 of 4
                                       United States Bankruptcy Court
                                       Eastern District of Michigan
In re:                                                                                  Case No. 20-20034-dob
Inspired Concepts, LLC                                                                  Chapter 11
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0645-1           User: mklem                  Page 1 of 3                   Date Rcvd: Mar 02, 2020
                               Form ID: estddl              Total Noticed: 130


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 04, 2020.
dbpos          +Inspired Concepts, LLC,     555 S. Mission St.,    Mt. Pleasant, MI 48858-2846
cr              Cindy Belle LLC,    c/o Varnum LLP,    Attn: Michael S. McElwee,      PO Box 352,    PO Box 352,
                 Grand Rapids, MI 49501-0352
cr             +Fifth Third Bank,    c/o Robison, Curphey & O’Connell,     Four Seagate,     Ninth Floor,
                 Toledo, OH 43604-2638
cr              Hoss LLC,    c/o Varnum LLP,    Attn: Michael S. McElwee,      PO Box 352,    PO Box 352,
                 Grand Rapids, MI 49501-0352
cr              JBT LLC,    c/o Varnum LLP,    Attn: Michael S. McElwee,     PO Box 352,     PO Box 352,
                 Grand Rapids, MI 49501-0352
cr              LaBelle Limited Partnership,     c/o Varnum LLP,    Attn: Michael S. McElwee,      PO Box 352,
                 Grand Rapids, MI 49501-0352
cr             +Mercantile Bank Of Michigan,     c/o McShane & Bowie, P.L.C.,     99 Monroe Nw,    Suite 1100,
                 Suite 1100,    Grand Rapids, MI 49503-2654
cr              Ovens LLC,    c/o Varnum LLP,    Attn: Michael S. McElwee,      PO Box 352,    PO Box 352,
                 Grand Rapids, MI 49501-0352
26334727       +Advanced Mechanical Services,     19466 18 Mile Rd.,    Leroy, MI 49655-8237
26334728       +Advanced Technology Services,     1348 Delta Dr.,    Saginaw, MI 48638-4610
26334729       +Airgas USA,    6055 Rockside Woods Blvd.,     Independence, OH 44131-2301
26334730       +All Season Experts LLC,     10351 E. Wing Rd.,    Shepherd, MI 48883-9339
26334731        Anytime Septic,    671 W. Girard Rd.,    Saginaw, MI 48603
26334732       +Back of House Services,     PO Box 95,   Owosso, MI 48867-0095
26334734       +CIty of Owosso,    301 West Main,    Owosso, MI 48867-2999
26334735       +CIty of Portage,    7900 S. Westnedge Ave.,     Portage, MI 49002-5117
26334737       +Central Plumbing,    600 N. Mission St.,     Mount Pleasant, MI 48858-1877
26334738       +Charter Twp. of Union,     2010 S. Lincoln Rd.,    Mount Pleasant, MI 48858-9036
26334739       +Chimney Champ,    1003 Sylvan Lane,    Midland, MI 48640-2809
26334740       +Cintas Corp.,    3524 S. Canal,    Suite C,    Lansing, MI 48917-8586
26357467       +City Of Owosso,    301 W. Main St.,    Owosso, MI. 48867-2999
26334741       +City of Cadillac,    200 N. Lake St.,    Cadillac, MI 49601-1864
26334742       +City of Gaylord,    305 E. Main St.,    Gaylord, MI 49735-1339
26334743       +City of Midland,    333 W. Ellsworth St.,     Midland, MI 48640-5132
26334744       +City of Mt. Pleasant,    PO Box 503,    Mount Pleasant, MI 48804-0503
26334746       +City of Troy,    PO Box 554754,    Detroit, MI 48255-4754
26334747       +Clean Earth Environmental,     5189 King Hwy.,    Kalamazoo, MI 49048-5910
26334748       +Coca-Cola,    PO Box 102703,    Atlanta, GA 30368-2703
26334749       +Coldwater Board of Public Utilities,     One Grand St.,    Coldwater, MI 49036-1620
26334750       +Commercial Kitchen Service Co.,     704 E. John St.,    PO Box 567,    Bay City, MI 48707-0567
26334751       +Compeat, Inc.,    PO Box 120397,    Dallas, TX 75312-0397
26334753       +Conway MacKenzie, Inc.,     401 S. Old Woodward,    Suite 340,    Birmingham, MI 48009-6621
26334754       +Cozzini Bros. Nationwide Sharpening,     350 Howard Ave.,    Des Plaines, IL 60018-1908
26334755       +Crossroads Digital Outdoor,     200 N. Washington Square,    Suite 440,     Lansing, MI 48933-1313
26334756       +Cumulus Broadcasting,    3653 Momentum Place,     Chicago, IL 60689-0001
26334757       +D. Baker and Son Plumbing,     985 E. State Rd. 120,    Fremont, IN 46737-9476
26334759       +DayMark Safety Systems,     12836 S. Dixie Hwy.,    Bowling Green, OH 43402-9697
26334760       +Direct TV,    PO Box 5006,    Carol Stream, IL 60197-5006
26334761       +Dover Grease Traps, Inc.,     16585 13 Mile Rd.,    Fraser, MI 48026-2540
26334762       +Drain Doctors,    13000 15 Mile Rd.,    Marshall, MI 49068-9636
26334764       +Ecolab Food Safety Specialists,     24198 Network Place,    Chicago, IL 60673-1241
26334765       +Elliot Food Equipment,     2224 West Willow St.,    Lansing, MI 48917-1842
26334766       +Empire Heating & Cooling,     1117 E. 10 Mile Rd.,    Madison Heights, MI 48071-4207
26334768        Fifth Third Bank,    c/o Michael Messenger, Esq.,     433 N. Summit, Ninth Floor,
                 Toledo, OH 43604
26334767       +Fifth Third Bank,    c/o Michael Messenger, Esq.,     433 N. Summit St, Ninth Floor,
                 Toledo, OH 43604-2622
26334769       +G&S Mechanical,    2736 North Johnson Rd.,     Weidman, MI 48893-9776
26334770       +Gary Hutchinson,    2141 Orr Rd.,    Caro, MI 48723-9106
26334771       +Gordon Food Service,    8040 Kensington Ct.,     Brighton, MI 48116-8520
26334772       +Graheks,    515 E. 13th St.,    Cadillac, MI 49601-8124
26334773       +Halo Branded Solutions,     3182 Momentum Place,    Chicago, IL 60689-0001
26334774       +Happy Tappy Draft Beer Services,     500 Garfield Ave.,    Bay City, MI 48708-7140
26334775       +Hoodz,    36955 Amrhein Rd.,    Livonia, MI 48150-1151
26334776       +IGS Energy,    PO Box 936626,    Atlanta, GA 31193-6626
26334777       +Industrial Steam Cleaning,     290 University Dr.,    Pontiac, MI 48342-2367
26334779       +Jeffrey Neely,    555 S. Mission St.,    Mount Pleasant, MI 48858-2846
26334780       +Jeffrey T Neely Trust,     555 S. Mission St.,    Mount Pleasant, MI 48858-2846
26334781       +Johnson & Wood,    3234 Associates Dr.,     Burton, MI 48529-1302
26334782       +KJ Endeavors, LLC,    555 S. Mission St.,     Mount Pleasant, MI 48858-2846
26334783       +Keystone Self Storage,     3770 Tittabawassee Rd.,    Saginaw, MI 48604-9429
26334784       +LaBelle Management, et al.,     405 S. Mission St.,    Mount Pleasant, MI 48858-2878
26334785       +Lamar Advertising,    5321 Corporate Blvd.,     Baton Rouge, LA 70808-2506
26334786       +Larry’s Lock & Safe Service,     PO Box 60,    Angola, IN 46703-0060
26334788       +MG Outdoor Services,    PO Box 5793,    Saginaw, MI 48603-0793
26334789       +Mahoney Environmental,     37458 Eagle Way,    Chicago, IL 60678-0374
26334790       +Master Draftsman,    PO Box 358,    Potterville, MI 48876-0358
          20-20034-dob       Doc 65     Filed 03/04/20      Entered 03/05/20 00:51:57        Page 2 of 4
District/off: 0645-1          User: mklem                   Page 2 of 3                   Date Rcvd: Mar 02, 2020
                              Form ID: estddl               Total Noticed: 130


26334791       +Mathesen Law Firm,     200 Woodland Pass,    Suite F,    East Lansing, MI 48823-2000
26334792       +McDonald Hopkins PLC,     39533 Woodward Ave.,    Suite 318,    Bloomfield Hills, MI 48304-5106
26334793       +Mercantile Bank,    c/o Andre Shier, Esq.,     99 Monroe Ave. NW, Suite 1100,
                 Grand Rapids, MI 49503-2654
26334794       +Mercantile Bank,    c/o Andrew Shier, Esq.,     99 Monroe Ave NW, Suite 1100,
                 Grand Rapids, MI 49503-2654
26334795       +Michigan Dept. Treasury,     Business Tax Section,     PO Box 30427,    Lansing, MI 48909-7927
26334797       +Mission Impossible Printing,     PO Box 358,    Fowlerville, MI 48836-0358
26334798       +Modernistic,    4310 S. Creyts,    Lansing, MI 48917-8506
26334799        Mood Media,    2100 S IH-35 Frontage Rd.,     Suite 200,    Austin, TX 78704
26334800       +Mr. Electric of Central Michigan,     PO Box 219,     Mount Pleasant, MI 48804-0219
26334801       +Murray Shaver,    518 Laughton Drive,     Midland, MI 48640-8010
26334802       +NCR Corporation,    3095 Satellite Blvd.,     Building 800, 3rd Floor,     Duluth, GA 30096-5814
26334803       +NUC02,    PO Box 9011,    Stuart, FL 34995-9011
26334804       +Nelbud,    51 Koweba Lane,    Indianapolis, IN 46201-4107
26334805       +Northern Refrigeration,     3310 Mills Rd.,    Prescott, MI 48756-9633
26365124       +OUTFRONT Media, LLC,     c/o Szabo Associates, Inc,     3355 Lenox Road NE, Suite 945,
                 Atlanta, GA 30326-1357
26334806       +Outfront Media,    185 US Highway 46,     Fairfield, NJ 07004-2321
26334807       +Patti Neely,    555 S. Mission St.,     Mount Pleasant, MI 48858-2846
26334808       +Pitney Bowes,    PO Box 371887,    Pittsburgh, PA 15250-7887
26334809      #+Premier Paper & Supplies,     3417 Roger B Chaffee Dr., SE,     Suite 307,
                 Grand Rapids, MI 49548-2323
26334810       +Priority Health,    1231 E. Beltline NE,     Grand Rapids, MI 49525-4501
26334811       +Proforma,    PO Box 640814,    Cincinnati, OH 45264-0814
26334812       +Quality Acquisitions, LLC,     PO Box 2470,    Portage, MI 49081-2470
26334813       +R&M Services,    387 E. Fenn Rd.,    Coldwater, MI 49036-9179
26334814       +R&M Snow Removal,    1060 W. Hibbard Rd.,     Owosso, MI 48867-9200
26334815       +Red Book Solutions,     4550 S. Windemere St.,    Englewood, CO 80110-5541
26334816       +Richard O. Milster, Esq.,     240 W. Main St.,    Suite 1000,    Midland, MI 48640-5100
26334817       +Rooftop Solutions,     2019 Corporate Lane,    Suite 119,    Naperville, IL 60563-9748
26334818       +Rose Pest Control,     PO Box 309,   Troy, MI 48099-0309
26334819       +Saginaw Twp.,    PO Box 6400,    Saginaw, MI 48608-6400
26334820       +Sequin Law,    2175 W. Linwood Rd.,     Linwood, MI 48634-9736
26334822       +Sign Image,    8155 Gratiot Ave.,    Saginaw, MI 48609-4876
26334823       +Sohn,   PO Box 22158,     Lansing, MI 48909-2158
26334824       +Square Toast Technologies, Inc.,     5352 King James Way,     Madison, WI 53719-1700
26334825       +Still Cooking Repair, LLC,     5131 E. Ward St.,     Mount Pleasant, MI 48858-1174
26334826       +Summit Companies,    PO Box 6205,    Carol Stream, IL 60197-6205
26334827        Taylor Freeze of Michigan, Inc.,     211 Walker Ct.,     Grand Rapids, MI 49544
26334828        Teachout Security Solutions,     G-2348 Stone Bridge Dr.,     Building H,    Flint, MI 48532
26334829       +Terminix,    150 Peabody Place,    Memphis, TN 38103-3720
26334830       +The Key Shop,    1804 W. Wackerly St.,     Midland, MI 48640-6822
26334831        The TM Group,    27555 Executive Dr.,     Suite 100,    Elsie, MI 48831
26334832       +The Tuna Group,    956 Northlawn Blvd.,     Birmingham, MI 48009-3030
26334833       +Toaster Connection International,     5 South Lewis St.,     Metter, GA 30439-4445
26334834       +Total-Lee Sports,    1575 S. Airway Dr.,     Mount Pleasant, MI 48858-8922
26334835       +Tri-State Carpet,    PO Box 658,    Angola, IN 46703-0658
26334836       +Trouble Shooters of Mid-Michigan,     1565 Airway Drive,     Mount Pleasant, MI 48858-9451
26334837       +USA Paper and Ribbon,     21270 W. 8 Mile Rd.,    Southfield, MI 48075-5666
26334838       +Ultimate Landscaping,     4283 N. Autumn Ridge Dr.,     Saginaw, MI 48603-8605
26334839       +Vanguard Fire and Security Systems,      PO Box 9218,    Grand Rapids, MI 49509-0218
26334840       +Wasserstrom Company,     PO Box 182056,    Columbus, OH 43218-2056
26334841       +West Bloomfield Twp.,     4550 Walnut Lake Rd.,    West Bloomfield, MI 48323-2562
26334842        West Branch Twp.,    1705 S Fairview,     Mulliken, MI 48861
26351330       +Wolverine Sign Works,     923 Bradley Street,    Owosso, MI. 48867-2501
26334843       +Wolverine Signs,    923 Bradley,    Owosso, MI 48867-2501
26334844       +eXtreme Power Washing,     1044 N. Iva Rd.,    Hemlock, MI 48626-9641

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26334733       +E-mail/Text: bankruptcy@brinksinc.com Mar 02 2020 23:57:49        Brink’s U.S.,   PO Box 619031,
                 Dallas, TX 75261-9031
26369950       +E-mail/Text: bankruptcy_notices@cmsenergy.com Mar 02 2020 23:57:27        CONSUMERS ENERGY COMPANY,
                 Attn: Legal Dept,    One Energy Plaza,    Jackson, MI 49201-2357
26334736       +E-mail/Text: thall@cadillacnews.com Mar 02 2020 23:56:27       Cadillac News,    PO Box 640,
                 130 N. Mitchell St.,    Cadillac, MI 49601-1856
26397577        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Mar 02 2020 23:54:10
                 Capital One Bank (USA), N.A.,    by American InfoSource as agent,     PO Box 71083,
                 Charlotte, NC 28272-1083
26334745       +E-mail/Text: grantk@rochesterhills.org Mar 02 2020 23:56:59        City of Rochester Hills,
                 1000 Rochester Hills Drive,    Rochester, MI 48309-3033
26334752       +E-mail/Text: bankruptcy_notices@cmsenergy.com Mar 02 2020 23:57:27        Consumers Energy,
                 PO Box 740309,    Cincinnati, OH 45274-0309
26334758       +E-mail/Text: brupt1@dteenergy.com Mar 02 2020 23:57:05       DTE Energy,    Attn: Legal Dept.,
                 One Energy Plaza,    Detroit, MI 48226-1221
26334763       +E-mail/Text: bankruptcynotices@ecolab.com Mar 02 2020 23:56:51        ECOLAB,   PO Box 70343,
                 Chicago, IL 60673-0343
26334778        E-mail/Text: sbse.cio.bnc.mail@irs.gov Mar 02 2020 23:56:41        Internal Revenue Service,
                 Centralized Insolvency Operations,     PO Box 7346,   Philadelphia, PA 19101-7346

           20-20034-dob     Doc 65      Filed 03/04/20     Entered 03/05/20 00:51:57         Page 3 of 4
District/off: 0645-1                  User: mklem                        Page 3 of 3                          Date Rcvd: Mar 02, 2020
                                      Form ID: estddl                    Total Noticed: 130


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
26334796       +E-mail/Text: christopher.murphy1@wecenergygroup.com Mar 02 2020 23:58:04
                 Michigan Gas Utilities,   PO Box 3140,   Milwaukee, WI 53201-3140
26334821       +E-mail/Text: ar@shoesforcrews.com Mar 02 2020 23:56:48     Shoes for Crews,   5000 T-Rex Avenue,
                 Suite 100,   Boca Raton, FL 33431-4492
                                                                                            TOTAL: 11

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty               Jeffrey S. Grasl
ust               Andrew R. Vara
cr                Gordon Food Service, Inc.
crcm              Official Committee of Unsecured Creditors
26334787       ##+Legendary Restaurant Brands,   5151 Beltline Rd.,   Suite 300,                      Dallas, TX 75254-1456
                                                                                                                 TOTALS: 4, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 04, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 2, 2020 at the address(es) listed below:
              Andrew C. Shier    on behalf of Creditor    Mercantile Bank Of Michigan acs@msblaw.com
              Brendan G. Best    on behalf of Creditor    JBT LLC bgbest@varnumlaw.com, wrkyles@varnumlaw.com
              Brendan G. Best    on behalf of Creditor    Hoss LLC bgbest@varnumlaw.com, wrkyles@varnumlaw.com
              Brendan G. Best    on behalf of Creditor    Ovens LLC bgbest@varnumlaw.com, wrkyles@varnumlaw.com
              Brendan G. Best    on behalf of Creditor    LaBelle Limited Partnership bgbest@varnumlaw.com,
               wrkyles@varnumlaw.com
              Brendan G. Best    on behalf of Creditor    Cindy Belle LLC bgbest@varnumlaw.com,
               wrkyles@varnumlaw.com
              Jason M. Torf    on behalf of Creditor   Gordon Food Service, Inc. Jason.Torf@icemiller.com
              Jeffery Jon Sattler    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               jsattler@schaferandweiner.com, lfernandez@schaferandweiner.com
              Jeffrey S. Grasl    on behalf of Debtor In Possession    Inspired Concepts, LLC jeff@graslplc.com
              John J. Stockdale, Jr.    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors jstockdale@schaferandweiner.com,
               jburns@schaferandweiner.com;nmack@schaferandweiner.com
              Michael S. McElwee    on behalf of Creditor    Ovens LLC MSMCELWEE@VARNUMLAW.COM,
               mkerffmeyer@varnumlaw.com
              Michael S. McElwee    on behalf of Creditor    Hoss LLC MSMCELWEE@VARNUMLAW.COM,
               mkerffmeyer@varnumlaw.com
              Michael S. McElwee    on behalf of Creditor    Cindy Belle LLC MSMCELWEE@VARNUMLAW.COM,
               mkerffmeyer@varnumlaw.com
              Michael S. McElwee    on behalf of Creditor    LaBelle Limited Partnership MSMCELWEE@VARNUMLAW.COM,
               mkerffmeyer@varnumlaw.com
              Michael S. McElwee    on behalf of Creditor    JBT LLC MSMCELWEE@VARNUMLAW.COM,
               mkerffmeyer@varnumlaw.com
              Richard A. Roble (UST)    on behalf of U.S. Trustee Andrew R. Vara Richard.A.Roble@usdoj.gov
              William David Arnold    on behalf of Creditor    Fifth Third Bank darnold@rcolaw.com
                                                                                               TOTAL: 17




            20-20034-dob           Doc 65        Filed 03/04/20         Entered 03/05/20 00:51:57                Page 4 of 4
